ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 27

CALISTRATOS SPIROS STAFILATOS                                                                 *     September Term, 2021


                                                                                   ORDER

                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Calistratos Spiros Stafilatos, to indefinitely suspend the

Respondent from the practice of law with a right to petition for reinstatement after 90 days, it

is this 30th day of August, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Calistratos

Spiros Stafilatos, be, and he hereby is, indefinitely suspended from the practice of law with a

right to petition for reinstatement after 90 days, effective November 1, 2021, for violations of

Rules 1.1, 1.3, 1.4, 1.5, 1.15, 1.16, and 8.4(a) and (d) of the Maryland Attorneys’ Rules of

Professional Conduct; and it is further


                       ORDERED, that the Clerk of this Court shall remove the name of Calistratos Spiros

Stafilatos from the register of attorneys in this Court, and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.       /s/ Robert N. McDonald
                      2021-08-30 14:03-04:00                                                 Senior Judge


Suzanne C. Johnson, Clerk